The appellant was convicted of burglary and his punishment assessed at eight years in the penitentiary.
The record discloses that appellant was charged and convicted of burglarizing the house belonging to G. W. Parker in the city of Dallas. It was the contention of the appellant, and he so testified, that he did not commit the alleged offense and knew nothing about it.
The record contains but one bill of exception, which embraces appellant's motion to quash the indictment, the testimony introduced in the case, the motion for new trial, the substance of the order overruling same motion, the sentence of the appellant, and *Page 43 
the notice of appeal. This bill is not in keeping with the statutes of this state and the decisions of this court requiring a bill of exception to point out specifically the objection complained of in such a manner that the bill, of itself, will apprise this court of the alleged error. Nugent v. State, 273 S.W. 598.
Finding no error in the record, and the evidence being sufficient to warrant the conviction, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.